  Case 3:20-cv-00570-SMY Document 6 Filed 02/26/21 Page 1 of 5 Page ID #51




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

  JOHN THOMAS HUNTER, JR.,                            )
                                                      )
                           Petitioner,                )
                                                      )
  vs.                                                 )   Case No. 20-CV-570-SMY
                                                      )
  E. WILLIAMS,                                        )
                                                      )
                           Respondent.                )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

          Petitioner John Thomas Hunter, Jr., currently incarcerated at FCI-Greenville, Illinois, filed

the instant habeas corpus action pursuant to 28 U.S.C. § 2241 challenging the constitutionality of

his confinement. Citing United States v. Davis, 139 S. Ct. 2319 (2019) and other decisions, Hunter

argues that his conviction under 18 U.S.C. § 924(c) is unconstitutional and that he is entitled to

relief.

          The case is now before the Court for a preliminary review of the Petition pursuant to Rule

4 of the Rules Governing Section 2254 Cases in United States District Courts. Rule 4 provides

that upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) authorizes

the Court to apply the Rules to other habeas corpus cases, such as this action under 28 U.S.C. §

2241. After carefully reviewing the Petition and Hunter’s subsequent filings (Docs. 4 and 5), the

Court concludes that this action is subject to dismissal.




                                               Page 1 of 5
  Case 3:20-cv-00570-SMY Document 6 Filed 02/26/21 Page 2 of 5 Page ID #52




                                           Background

       Hunter was convicted in 1995 of conspiracy to commit bank robbery, 16 counts of armed

bank robbery, and 16 counts of carrying or using a firearm during those robberies in violation of

18 U.S.C. §§ 371, 2113(a) and (d), and 924(c)(1), respectively. United States v. Hunter, 86 F.3d

679 (7th Cir. 1996). He was sentenced to 320 years of incarceration and 5 years of supervised

release and his conviction and sentence were affirmed on direct appeal. Id., cert. denied, 519 U.S.

985 (1996); United States v. John T. Hunter, Jr., 1:93-cr-318-2 (N.D. Ill.), Doc. 150. His motion

under 28 U.S.C. § 2255 was denied on September 2, 1997, United States v. Hunter, 982 F.Supp.

541 (N.D. Ill. 1997), and a certificate of appealability was subsequently denied by the Seventh

Circuit Court of Appeals. See USA v. Hunter, 1:97-cv-1970 (N.D. Ill. 1997), Doc. 22.

       On February 26, 2020, Hunter filed an application for an order authorizing the District

Court to consider a second or successive motion under § 2255. John Hunter Jr. v. USA, 20-1339

(7th Circ. 2020). He argued that Davis’ holding, that the “residual” definition of “crime of

violence” in 18 U.S.C. § 924(c)(3)(B) is unconstitutional, renders his § 924(c) convictions invalid.

In denying the application, the Seventh Circuit found that armed bank robbery is a crime of

violence as defined under § 924(c)(3)(A) and that Davis did not apply. The Court further found

that Hunter’s argument that a Pinkerton v. United States, 328 U.S. 640 (1946), jury instruction

may have confused the jury would not make Davis applicable.

       Hunter’s § 2241 Petition in this case was filed on June 16, 2020 (Doc. 1). Notwithstanding

the Court of Appeal’s specific finding, he argues that Davis in combination with a Pinkerton jury

instruction renders his § 924(c) convictions invalid. He further argues that § 2241 is the correct

vehicle for pursuing this claim under § 2255(e)’s savings clause and the test articulated in In re

Davenport, 147 F.3d 605 (7th Cir. 1998).



                                            Page 2 of 5
  Case 3:20-cv-00570-SMY Document 6 Filed 02/26/21 Page 3 of 5 Page ID #53




                                            Discussion

       Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not be employed

to raise claims of legal error in conviction or sentencing; they may only challenge the execution of

a sentence. See Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998). Thus, aside from the

direct appeal process, a prisoner who has been convicted in federal court is ordinarily limited to

challenging his conviction and sentence by bringing a motion pursuant to 28 U.S.C. § 2255 in the

court which sentenced him. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). Additionally,

he may not file a “second or successive” § 2255 motion unless a panel of the appropriate court of

appeals certifies that such motion contains either 1) newly discovered evidence “sufficient to

establish by clear and convincing evidence that no reasonable factfinder would have found the

movant guilty of the offense,” or 2) “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h).

       Under very limited circumstances, a prisoner may challenge his federal conviction or

sentence under § 2241. Specifically, § 2255(e) contains a “savings clause” (also referred to as the

“safety-valve” clause, see Reynolds v. United States, Case No. 18-cv-691 (M.D. Pa., Doc. 5, April

4, 2018)) which authorizes a federal prisoner to file a § 2241 petition where the remedy under §

2255 is “inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). See

United States v. Prevatte, 300 F.3d 792, 798-99 (7th Cir. 2002).

       The fact that Hunter is barred from bringing a successive § 2255 petition is not sufficient

to render it an inadequate remedy. Davenport, 147 at 609-10 (§ 2255 limitation on filing

successive motions does not render it an inadequate remedy for a prisoner who had filed a prior §

2255 motion).    Rather, under § 2241, a petitioner must demonstrate the inability of a § 2255

motion to cure the defect in the conviction, because of a structural problem inherent in § 2255.



                                            Page 3 of 5
  Case 3:20-cv-00570-SMY Document 6 Filed 02/26/21 Page 4 of 5 Page ID #54




See Webster v. Daniels, 784 F.3d 1123, 1136 (7th Cir. 2015). “A procedure for postconviction

relief can be fairly termed inadequate when it is so configured as to deny a convicted defendant

any opportunity for judicial rectification of so fundamental a defect in his conviction as having

been imprisoned for a nonexistent offense.” Davenport, 147 F.3d at 611.

       Following Davenport and its progeny, the Seventh Circuit has articulated a three-part test

for determining whether § 2255 is inadequate or ineffective so as to trigger the savings clause:

       • The federal prisoner must seek relief based on a decision of statutory interpretation
       (as opposed to a decision of constitutional interpretation, which the inmate could
       raise in a second or successive § 2255 motion);

       • The statutory rule of law in question must apply retroactively to cases on collateral
       review and could not have been invoked in a first § 2255 motion; and

       • A failure to afford the prisoner collateral relief would amount to an error “grave
       enough” to constitute “a miscarriage of justice.”

Worman v. Entzel, 953 F.3d 1004, 1008 (7th Cir. 2020) (emphasis in original) (citing Montana v.

Cross, 829 F.3d 775, 783 (7th Cir. 2016); Beason v. Marske, 926 F.3d 932, 935 (7th Cir. 2019)).

       Hunter’s Petition fails to satisfy the first condition – Davis is not a decision of statutory

interpretation; it considered a constitutional issue which could be raised in a successive § 2255

motion (a fact that Hunter recognized by first seeking approval from the Court of Appeals to raise

this very claim). Id. 139 S.Ct. at 2324. And, his claim cannot be considered because the Court of

Appeals denied his application to file a second or successive § 2255 motion.

       Because Hunter cannot meet the first Davenport requirement, his § 2241 Petition will be

dismissed. In light of this conclusion, the Court will not address his argument that § 924(c)(3)(A)

is unconstitutionally vague alone and in combination with a Pinkerton jury instruction.




                                            Page 4 of 5
  Case 3:20-cv-00570-SMY Document 6 Filed 02/26/21 Page 5 of 5 Page ID #55




                                             Disposition

       For the foregoing reasons, the Petition is summarily DISMISSED with prejudice (Doc. 1).

All pending motions are DENIED AS MOOT (Docs. 4 and 5). The Clerk is DIRECTED to close

this case and enter judgment accordingly.

       It is not necessary for Petitioner to obtain a certificate of appealability from this disposition

of his § 2241 Petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000). If Petitioner wishes

to appeal, he may file a notice of appeal with this Court within 60 days of the entry of judgment.

FED. R. APP. P. 4(a)(1)(B)(iii). A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 60-day appeal deadline. A Rule 59(e) motion must be filed no more

than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot be

extended.

       A motion for leave to appeal in forma pauperis must identify the issues Petitioner plans to

present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner does choose to appeal and is

allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the

amount to be determined based on his prison trust fund account records for the past six months)

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       IT IS SO ORDERED.

       DATED: February 26, 2021



                                                       STACI M. YANDLE
                                                       United States District Judge




                                             Page 5 of 5
